 Case 1:19-cr-00392-PKC Document 28 Filed 01/08/20 Page 1 of 1 PageID #: 144
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
AAS                                               271 Cadman Plaza East
F. #2019R01145                                    Brooklyn, New York 11201



                                                  January 8, 2020

By Hand and ECF

The Honorable Pamela K. Chen
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Bo Mao
                     Criminal Docket No. 19-0392 (PKC)

Dear Judge Chen:

              The parties respectfully submit the attached proposed protective order regarding
Rule 16 discovery for the Court’s consideration and execution.


                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/ Alexander A. Solomon
                                                  Alexander A. Solomon
                                                  Assistant U.S. Attorney
                                                  (718) 254-6074

Enclosure

cc:    Clerk of the Court (by email)
       Counsel of Record (by ECF)
